Exhibit 10.2

ELEVENTH AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT

This Eleventh Amendment to Plain English Security Agreement (this “Amendment”)
is made and entered into as of September 7, 2016, by and among GEVO, INC., a
Delaware corporation (“Guarantor” or “You”), and TRIPLEPOINT CAPITAL LLC, a
Delaware limited liability company (“Secured Party” or “Us”; together with
Guarantor, the “Parties”).

RECITALS

A. Guarantor and Secured Party entered into that certain Plain English Security
Agreement dated as of September 22, 2010, as amended by that certain First
Amendment to Plain English Security Agreement dated as of October 20, 2011, that
certain Second Amendment to Plain English Security Agreement dated as of June
29, 2012, that certain Third Amendment to Plain English Security Agreement dated
as of July 11, 2012, that certain Fourth Amendment to Plain English Security
Agreement dated as of December 11, 2013, that certain Consent Under and Third
Amendment to Amended and Restated Plain English Growth Capital Loan and Security
Agreement and Omnibus Amendment to Loan Documents dated as of May 9, 2014, that
certain Fifth Amendment to Plain English Security Agreement dated as of July 31,
2014, that certain Sixth Amendment to Plain English Security Agreement dated as
of January 28, 2015, that certain Seventh Amendment to Plain English Security
Agreement dated as of May 13, 2015, that certain Eighth Amendment to Plain
English Security Agreement dated as of November 11, 2015, that certain Ninth
Amendment to Plain English Security Agreement dated as of December 7, 2015, and
that certain Tenth Amendment to Plan English Security Agreement dated as of
March 28, 2016 (including all annexes, exhibits and schedules thereto, and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), pursuant to which Guarantor
granted a security interest in the Collateral to secure the payment and
performance in full of all the Secured Obligations. Unless otherwise defined
herein, capitalized terms or matters of construction defined or established in
the Security Agreement shall be applied herein as defined or established
therein.

B. Guarantor and Secured Party have agreed to make certain amendments to the
Security Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Amendments to Security Agreement.

(a) Section 1 of the Security Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order to such Section:

“The term “2016 Post 1Q Warrants” has the meaning specified therefor in the Loan
Agreement.”

“The term “2016 Post 1Q Warrant Agreements” has the meaning specified therefor
in the Loan Agreement.”

(b) The definition of “Merger Event” contained in Section 1.3 of the Security
Agreement is hereby amended and restated in its entirety as follows:

“1.3 The term “Merger Event” means (i) any reorganization, consolidation or
merger (or similar transaction or series of transactions) by You, with or into
any other Person; (ii) any transaction, including the sale or exchange of
outstanding shares of Your Stock, in which the holders of Your Stock immediately
before consummation of such transaction or series of related transactions do
not, immediately after consummation of such transaction or series of related
transactions, retain Stock representing at least 50% of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent entity of such surviving entity if such surviving entity is wholly owned
by such parent entity), in each case without regard to whether You are the
surviving entity, (iii) the sale, license or other disposition of all or
substantially all of Your assets, or (iv) the occurrence of any “Extraordinary
Transaction” (or similar defined term) under and as defined in any of the 2013
Warrant Documents, 2014 Warrant Documents, 2015 Warrant Documents, 2015
Additional Warrant Agreement, 2015 4Q Warrant Agreement, 2015 4Q Pre-Funded
Warrant Agreement, 2016 1Q Warrant Agreement or 2016 Post 1Q Warrant Agreement.”



--------------------------------------------------------------------------------

(c) Clause (b) of the definition of Permitted Indebtedness in Section 1 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“(b) (i) Indebtedness incurred by You under the 2013 Warrants, the 2014
Warrants, the 2015 Warrants, the 2015 Additional Warrants, the 2015 4Q Warrants,
the 2015 4Q Pre-Funded Warrants, the 2016 1Q Warrants, and the 2016 Post 1Q
Warrants and (ii) Indebtedness of You disclosed on Schedule P-1 attached
hereto;”

(d) Section 5.9 of the Security Agreement is hereby amended by amending and
restating clauses (h) and (i) thereof in their entirety as follows:

“(h) You may purchase the 2014 Warrants, the 2015 Warrants, the 2015 Additional
Warrants, the 2015 4Q Warrants and the 2015 4Q Pre-Funded Warrants from the
holder of any 2014 Warrant, 2015 Warrant, 2015 Additional Warrant, 2015 4Q
Warrant, 2015 4Q Pre-Funded Warrant, 2016 1Q Warrant, or 2016 Post 1Q Warrant,
respectively, that exercises its right to require You to purchase such Warrant
pursuant to its terms;”

“(i) You may pay Cash in lieu of issuing fractional shares of common Stock
arising out of the conversion of convertible securities (including the
Convertible Notes (or any Refinancing Indebtedness in respect thereof) or
Permitted Conversions) or the exercise of any 2013 Warrant (as in effect as of
its issuance date), any 2014 Warrant (as in effect as of its issuance date), any
2015 Warrant (as in effect as of its issuance date), any 2015 Additional Warrant
(as in effect as of its issuance date), any 2015 4Q Warrant (as in effect as of
its issuance date), any 2015 4Q Pre-Funded Warrant (as in effect as of its
issuance date), any 2016 1Q Warrant (as in effect as of its issuance date), any
2016 Post 1Q Warrant (as in effect as of its issuance date) or any other
warrants; and”

(e) Section 5.14 of the Security Agreement is hereby amended and restated in its
entirety as follows:

5.14 Additional Notices. You will provide to Us promptly, and in any event
within three (3) Business Days after the receipt by You, any notice from any
holder of any 2013 Warrant, 2014 Warrant, 2015 Warrant, 2015 Additional Warrant,
2015 4Q Warrant or 2015 4Q Pre-Funded Warrant that such holder is exercising its
right to require You or any successor entity to purchase such 2013 Warrant, 2014
Warrant, 2015 Warrant, 2015 Additional Warrant, 2015 4Q Warrant, 2015 4Q
Pre-Funded Warrant, 2016 1Q Warrant, or 2016 Post 1Q Warrant pursuant to its
terms.

2. Representations and Warranties. Guarantor hereby represents and warrants to
Secured Party that each of the representations and warranties contained in
Section 4 of the Security Agreement are true and correct in all material
respects as of the date hereof, except such representations and warranties that
relate expressly to an earlier date, in which case they are true and correct in
all material respects as of such earlier date, in each case, after giving effect
to this Amendment.

3. Conditions to Effectiveness. This Amendment shall be effective upon receipt
by Secured Party of this Amendment duly executed by the parties hereto.

4. Recitals. The recitals to this Amendment shall constitute a part of the
agreement of the parties hereto.

5. Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Amendment may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Amendment, each party hereto generally and unconditionally: (a)
consents to personal jurisdiction in San Mateo County, State of California; (b)
waives any objection as to jurisdiction or venue in San Mateo County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Amendment.

6. Entire Agreement. This Amendment, together with the Security Agreement and
the other Loan Documents, is the entire agreement between the parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof.

7. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and The Parties wish applicable
state and federal laws to apply (rather than arbitration rules), The Parties
desire that their disputes be resolved by a judge applying such applicable laws.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY
WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE
AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS NOT
ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN

 

2



--------------------------------------------------------------------------------

REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE
CALIFORNIA CODE OF CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE
EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE
APPOINTED BY THE COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT. NOTHING IN THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO
EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT
BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING
CLAIMS THAT INVOLVE PERSONS OTHER THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR
ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS
FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC PERFORMANCE, OR ANY EQUITABLE OR LEGAL
RELIEF OF ANY KIND, ARISING OUT OF THIS AGREEMENT.

8. Signatures. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Amendment may be executed and
delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

9. Costs and Expenses. Guarantor reaffirms its obligations to pay, in accordance
with the terms of Section 19 of the Security Agreement, all reasonable costs and
expenses of Secured Party in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith.

10. Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Security Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
the Security Agreement as amended hereby and each reference in the other Loan
Documents to the Security Agreement, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Security Agreement as amended
hereby.

11. Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Security Agreement, the terms and
provisions of this Amendment shall govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

“Guarantor” GEVO, INC. By:  

/s/ Mike Willis

Name:   Mike Willis Title:   Chief Financial Officer “Secured Party” TRIPLEPOINT
CAPITAL LLC By:  

/s/ Sajal Srivastava

Name:   Sajal Srivastava Title:   President

[SIGNATURE PAGE TO ELEVENTH AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT]